DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on February 18, 2021.  Claims 1 – 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“the strap is incorporated into a garment” as recited in Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites: “wherein the hub, the first end of the strap, and the second end of the strap are coupled by a “substantially” circular shape ring.”
substantially” is a relative term that is unclear what it encompasses and how much of the ring is required to be circular in order for the ring to be considered having a “substantially” circular shape.

The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites: “wherein the second elongate flexible member is coupled to the outer surface of the first elongate flexible member “substantially” along a centerline of the first elongate flexible member.”
The term “substantially” is a relative term that is unclear what it encompasses and how close to the centerline of first elongated flexible member have to be in order to be considered “substantially” along a centerline of the first elongated flexible member.

The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15 recites: “wherein the first end of the strap, the second end of the strap, and the hub, are coupled by a “substantially” circular shape ring.”
substantially” is a relative term that is unclear what it encompasses and how much of the ring is required to be circular in order for the ring to be considered having a “substantially” circular shape.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2017 / 0064928 A1) to Seuk. 
Regarding claim 1, Seuk discloses the versatile sling system (100) comprising: 
the strap (130) having the first end (115), the second end (117), the width, and an adjustable length (i.e. via (138) in Figure 3), the first end (115) of the strap (130) and the second end (117) of the strap (130) being coupled (i.e. via (114 or 134) in Figures 1, 2 & 3) such that the strap (130) forms the loop (See Figures 2, 3 & 5); 
configured to releasably attach at least one accessory (150) to the hub (140) (See Figure 5); and 
at least one accessory (150), the at least one accessory (150) characterized by a handle (158) and/or 
the leash (See Figure 5) configured to attach to the hub (140); the system (100) configured to allow the wearer of the strap (130) to transfer at least a portion of the weight and/or force of an item or animal being carried by the wearer and/or attached to the at least one accessory (150) to the torso and shoulder of the wearer (See Figure 1). 

Regarding claim 6, Seuk discloses wherein the handle (158) includes the loop or combinations thereof (See Figures 1 & 7).  

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2017 / 0360009 A1) to Anderson. 
Regarding claim 1, Anderson discloses the versatile sling system (10) comprising: 
the strap (12) having the first end, the second end, the width, and an adjustable length (i.e. via (20) in Figures 2 & 4), the first end of the strap (12) and the second end of the strap (12) being coupled (i.e. via (22 & 24) in Figures 2 & 4) such that the strap (12) forms the loop (See Figure 1); 
configured to releasably attach at least one accessory (i.e. Animal Leash) to the hub (36); and 
at least one accessory (i.e. Animal Leash), the at least one accessory (i.e. Animal Leash) characterized by a handle and/or 
the leash (See Figure 1) configured to attach to the hub (36); the system (10) configured to allow the wearer of the strap (12) to transfer at least a portion of the weight and/or force of an item or animal being carried by the wearer and/or attached to the at least one accessory (i.e. Animal Leash) to the torso and shoulder of the wearer (See Figure 1). 

Claim(s) 1, 3, 5, 9 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2008 / 0203127 A1) to Castillo-Garrison.
Regarding claim 1, Castillo-Garrison discloses the versatile sling system (100) comprising: 
the strap (A) having the first end, the second end, the width, and an adjustable length (i.e. via (I) in Figure 1), the first end of the strap (A) and the second end of the strap (A) being coupled such that the strap (A) forms the loop (See Figures 1 & 7); 
the hub (D & M) coupled to the strap (A) such that the hub (D & M) is suspended from the loop (See Figures 1 & 7), the hub (D & M) configured to releasably attach at least one accessory (F) to the hub (D & M) (See Figures 4 & 7); and 

the leash (K) (i.e. Cord) configured to attach to the hub (D & M); the system (100) configured to allow the wearer of the strap (A) to transfer at least a portion of the weight and/or force of an item (i.e. Bottle) or animal being carried by the wearer and/or attached to the at least one accessory (F) (i.e. Bottle Holder) to the torso and shoulder of the wearer (See Figures 1 & 7). 

Regarding claim 3, Castillo-Garrison discloses wherein the strap (A) includes an attachment system (C) coupled to the strap (A), the attachment system (C) including at least one of a loop (See Table 1) (See Figures 1, 6 & 7).  

Regarding claim 5, Castillo-Garrison discloses wherein the strap (A) is constructed of a flexible material, the flexible material including a fabric, leather, nylon rope, plastic (i.e. Polypropylene), and/or combinations thereof (See Paragraph 0030).  

Regarding claim 9, Castillo-Garrison discloses the versatile sling apparatus (100), comprising: the strap (A) having the first end (i.e. Right End Portion of (A) in Figure 4), the second end (i.e. Left End Portion of (A) w/ (B) in Figure 4), the width, and an adjustable length (i.e. via (I) in Figure 1), the first end (i.e. Right End Portion of (A) in Figure 4) of the strap (A) being coupled to the second end (i.e. Left End Portion of (A) w/ (B) in Figure 4) of the strap (A) to form the loop (See Figure 1 & 7); and the hub (D & M) having the proximal end and the distal end (See Figure 1), the proximal end of the configured to be releasably attached to an accessory (F, K & L) (See Figures 1 & 4).  

Regarding claim 17, Castillo-Garrison discloses wherein the strap (A) includes an attachment system (C) coupled to the strap (A), the attachment system (C) including at least one of the loop (See Figure 1, 6 & 7).  

Claim(s) 9, 10, 14, 15 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,409,151) to Freimark.
Regarding claim 9, Freimark discloses the versatile sling apparatus (See Figure 3), comprising: the strap (14) having the first end (14A), the second end (14B), the width, and an adjustable length (i.e. via (15) in Figure 2), the first end (14A) of the strap (14) being coupled to the second end (14B) of the strap (14) to form the loop (See Figure 3); and the hub (11) having the proximal end and the distal end (See Figure 5), the proximal end (13) of the hub (11) being coupled to the strap (14) such that the hub (11) is suspended from the loop (See Figures 3, 4, 5 & 6), the distal end of the hub (11) configured to be releasably attached to an accessory (10) (See Figures 3, 4, 5 & 7).  

Regarding claim 10, Freimark discloses wherein the hub (11) further comprises the locking mechanism (i.e. Inner Fastening Threads in Figure 7).  

fabric, leather, nylon, rope, plastic, and/or combinations thereof (See Column 2, lines 54 – 56).  

Regarding claim 15, Freimark discloses wherein the first end (14A) of the strap (14), the second end (14B) of the strap (14), and the hub (11), are coupled by a substantially circular shaped ring (17) (See Figures 4 & 5).  

Regarding claim 18, Freimark discloses wherein the length of the strap (14) is adjustable via at least one buckle (15) (See Column 2, lines 62 – 65) (See Figure 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2008 / 0203127 A1) to Castillo-Garrison in view of (U.S. Patent Number 5,409,151) to Freimark.
Regarding claim 2, Castillo-Garrison discloses the hub (D & M), the first end (i.e. Right End Portion of (A) in Figure 4) of the strap (A), and the second end (i.e. Left End Portion of (A) w/ (B) in Figure 4) of the strap (A) are coupled (See Figures 1 & 4).
However, Castillo-Garrison does not explicitly disclose the substantially circular shaped ring. 
Freimark teaches the hub (11), the first end (14A) of the strap (14), and the second end (14B) of the strap (14) are coupled by the substantially circular shaped ring (17) (See Figures 1, 3 & 4).
It would have been obvious to one having ordinary skill in the art at the time of the invention as effectively filed to make the hub, the first end of the strap, and the second end of the strap coupled by the substantially circular shaped ring as taught by Freimark with the versatile sling system of Castillo-Garrison in order to permit the ends of the strap with limited movement.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2017 / 0064928 A1) to Seuk in view of (U.S. Patent Number 3,973,643) to Hutchinson.
Regarding claim 8, Seuk does not explicitly disclose wherein the strap is incorporated into a garment (See Figure 5).  
	Hutchinson teaches the strap (16) is incorporated into the garment (11) (See Figures 1 & 2) for the purpose of allowing the strap to be held in a stored position against the inside of the coat when not in use (See Abstract).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap incorporated into the garment as taught by Hutchinson with the versatile sling system of Seuk in order to allow the strap to be held in a stored position against the inside of the garment when not in use (See Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,409,151) to Freimark.
Regarding claim 16, Freimark does not explicitly disclose wherein the maximum width of the strap is approximately 5 inches and the minimum width of the strap is approximately 2 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the maximum width of the strap is approximately 5 inches and the minimum width of the strap is approximately 2 inches, since it has .

Claims 11, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,409,151) to Freimark in view of (U.S. Patent Number 5,941,438) to Price.
Regarding claim 11, Freimark does not disclose wherein the strap comprises: a first elongate flexible member having a length, a width, an outer surface, and an inner surface, and a second elongate flexible member having a length, a width, an outer surface and an inner surface, the width of the second elongate flexible member being less than the width of the first elongate flexible member, and wherein the second elongate member is coupled to the outer surface of the first elongate flexible member to form a plurality of loops.
Price teaches wherein the strap (10) comprises: the first elongate flexible member (12 & 14) having a length, a width, an outer surface, and an inner surface, and the second elongate flexible member (22) having a length, a width, an outer surface and an inner surface, the width of the second elongate flexible member (22) being less than the width of the first elongate flexible member (12 & 14) (See Figures 1, 3 & 4), and wherein the second elongate member (22) is coupled to the outer surface of the first elongate flexible member (12) to form the plurality of loops (See Figures 1 – 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap comprises: a first elongate flexible 

Regarding claim 12, Freimark as modified by Price discloses wherein the second elongate flexible member (22) is coupled to the outer surface of the first elongate flexible member (12 & 14) substantially along the centerline of the first elongate flexible member (12 & 14) (See Figure 1).  

Regarding claim 13, Freimark as modified by Price discloses wherein the first elongate flexible member (12 & 14) is padded (i.e. via Foam) (See Column 2, lines 34 – 41).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 – 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,425,485) to Carlo teaches the versatile sling system (See Figures 1 & 4).

(U.S. Patent Number 6,315,179 B1) to Hillis teaches the versatile sling system (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734